Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Randal S. Jackson on 2/15/22.
Examiner’s Amendment to Claims:

Cancel claim 5.

In claim 10, line1, after “are reused”, delete  “ for biotransformation for at least more than one cycle”.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 6-10 are directed to a process for producing galacto-oligosaccharides comprising: 
(a) growing Sporobolomyces singularis MCC 0096 microbes in a fermentation medium; 

(c) inoculating the harvested microbes with lactose solution in a reactor in an aerobic condition, at a temperature in the range of 35 to 40 0C, wherein the ratio of the said microbes with respect to lactose solution is at least 5% on w/v basis; 
(d) separating the galacto-oligosaccharides from the microbes; 
(e) filtering the obtained galacto-oligosaccharides of step (d); 
(f) optionally making a powder form of galacto-oligosaccharides, 
wherein the microbes convert at least 80% of lactose into galacto-oligosaccharides.
Claimed process is free of prior art. Further, the prior art fails to suggest such specifically claimed process. Hence, said process is also non-obvious.
Claims 1, 4, 6-9 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656